UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2248


JOSEPH WITCHARD,

                   Plaintiff - Appellant,

            v.

BRYAN M. ANTONELLI, Warden of FCI Williamsburg; UNITED STATES OF
AMERICA,

                   Defendants - Appellees.



                                     No. 19-2317


JOSEPH WITCHARD,

                   Plaintiff - Appellant,

            v.

BRYAN M. ANTONELLI, Warden of FCI Williamsburg; UNITED STATES OF
AMERICA,

                   Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:19-cv-01609-BHH)


Submitted: April 14, 2020                                   Decided: April 16, 2020
Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Witchard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, federal inmate Joseph Witchard appeals the district

court’s orders denying relief on his civil action challenging his confinement and denying

his postjudgment motion for reconsideration. The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge

recommended that relief be denied and advised Witchard that failure to file timely, specific

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Witchard received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)).

       Moreover, Witchard failed to meet the standard for reconsideration under Fed. R.

Civ. P. 59(e). See Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 407 (4th Cir. 2010)

                                             3
(setting out Rule 59(e) standard). We therefore affirm the district court’s orders dismissing

Witchard’s civil action and denying reconsideration. We also deny Witchard’s pending

motions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             4